 1   Alden J. Parker, State Bar No. 196808
     Email: aparker@fisherphillips.com
 2   William R. H. Mosher, State Bar No. 228253
     Email: wmosher@fisherphillips.com
 3   FISHER & PHILLIPS LLP
     621 Capitol Mall, Suite 1400
 4   Sacramento, CA 95814
     Telephone (916) 210-0400
 5   Facsimile (916) 210-0401
 6   Attorneys for Defendants
     ON MY OWN COMMUNITY SERVICES and
 7   ON MY OWN INDEPENDENT LIVING SERVICES
 8   HOYER & HICKS
     Richard A. Hoyer, State Bar No. 151931
 9   Email: rhoyer@hoyerlaw.com
     Ryan L. Hicks, State Bar No. 260284
10   Email: rhicks@hoyerlaw.com
     4 Embarcadero Center, Suite 1400
11   San Francisco, CA 94111
     Telephone (415) 766-3539
12   Facsimile (415) 276-1738
13   Walter L. Haines, State Bar No. 71075
     Email: whaines@uelglaw.com
14   UNITED EMPLOYEES LAW GROUP, P.C.
     5500 Bolsa Avenue, Suite 201
15   Huntington Beach, CA 92649
     Telephone (562) 256-1047
16   Facsimile (562) 256-1006
17   Attorneys for Plaintiff
     AMBER HARTLEY
18
                               IN THE UNITED STATES DISTRICT COURT
19
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
20
     AMBER HARTLEY and JANICE TAYLOR on           Case No. 2:17-cv-00353-KJM-EFB
21   behalf of all others similarly situated,
22                   Plaintiffs,                  SECOND STIPULATION AND ORDER
                                                  TO EXTEND DISCOVERY CUTOFF
23           vs.                                  AND ASSOCIATED DEADLINES
24   ON MY OWN, INC., ON MY OWN
     COMMUNITY SERVICES, and ON MY
25   OWN INDEPENDENT LIVING SERVICES,
                                                  Action Filed: February 17, 2017
26                   Defendants.
27

28


          SECOND STIPULATION TO EXTEND DISCOVERY CUTOFF AND ASSOCIATED DEADLINES
     FP 36217428.1
 1           Pursuant to Civil Local Rule 144(a), Defendants ON MY OWN COMMUNITY

 2   SERVICES and ON MY OWN INDEPENDENT LIVING SERVICES (collectively,

 3   “Defendants”) and Plaintiff AMBER HARTLEY (“Plaintiff”), by and through their attorneys of

 4   record, hereby stipulate as follows:

 5           WHEREAS, the Court issued its Status (Pretrial Scheduling) Order on October 11, 2018

 6   (ECF Doc. #38) on October 11, 2018 (the “Scheduling Order”);

 7           WHEREAS, in the Scheduling Order, the Court set a discovery completion date of July

 8   19, 2019, an expert disclosure deadline of August 23, 2019, a rebuttal expert disclosure deadline

 9   of September 13, 2019, an expert discovery completion deadline of October 14, 2019, a

10   dispositive motion hearing deadline of December 6, 2019;

11           WHEREAS, also on October 11, 2018, the Court issued an Order to Show Cause (“OSC”)

12   why Plaintiff Janice Taylor’s claims in this action should not be dismissed for failure to prosecute

13   (ECF Doc. #39);

14           WHEREAS, on May 29, 2019, due to unexpected turnover of associates at both Plaintiff’s

15   and Defendants’ counsels respective law firms, the need to continue meet and confer efforts

16   regarding numerous different sets of written discovery requests and responses, the need to

17   continue discussions regarding the possibility of attending a private mediation, and the upcoming

18   birth of a child and accompanying paternity leave of Plaintiff’s primary counsel, the parties

19   stipulated to extend the deadlines contained in the Order by 5 months (ECF Doc. #42);

20           WHEREAS, on June 4, 2019, pursuant to the stipulation of the parties, the Court issued

21   an Order (“Second Scheduling Order”) extending the discovery completion date in this action to

22   December 19, 2019, the expert disclosure deadline in this action to January 23, 2020, the rebuttal

23   expert disclosure deadline in this action to February 13, 2020, the expert discovery completion

24   deadline in this action to March 16, 2020, and the dispositive motion hearing deadline in this

25   action to May 15, 2020 (ECF Doc. #43);

26           WHEREAS, on June 21, 2019, on its own motion, the Court issued an Order dismissing

27   Plaintiff Janice Taylor’s claims in this action with prejudice (ECF Doc. #44);

28   ///
                                              1
           SECOND STIPULATION TO EXTEND DISCOVERY CUTOFF AND ASSOCIATED DEADLINES
     FP 36217428.1
 1           WHEREAS, between July 2019 and September 2019, the parties continued to diligently

 2   meet and confer regarding their discovery requests and responses. Pursuant to those meet and

 3   confer efforts, on July 19, 2019 and August 30, 2019, Defendants served Plaintiff two (2)

 4   supplemental productions of documents in this action;

 5           WHEREAS, also between July 2019 and September 2019, the parties agreed to attend a

 6   private mediation with JAMS mediator Michael Loeb, Esq.;

 7           WHEREAS, due to the mediator’s extremely limited availability during those months, the

 8   parties were not able to reserve a mutually convenient mediation date in October 2019, November

 9   2019, or December 2019 despite their best efforts to do so;

10           WHEREAS, on October 4, 2019, the parties reserved the mediation date of January 27,

11   2020 with the mediator;

12           WHEREAS, the Court has not yet set a trial date, or the date for a Final Pretrial

13   Conference;

14           WHEREAS, Plaintiff and Defendants have agreed to request a second extension of the

15   discovery completion deadline and all other deadlines contained in the Order of five months so

16   that the parties can hopefully resolve the case via private mediation or complete discovery and

17   file dispositive motions;

18           WHEREAS, Plaintiff and Defendants have previously requested and received one (1)

19   extension of the deadlines contained in the Scheduling Order;

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                              2
           SECOND STIPULATION TO EXTEND DISCOVERY CUTOFF AND ASSOCIATED DEADLINES
     FP 36217428.1
 1           NOW, THEREFORE, IT IS HEREBY STIPULATED by and between Plaintiff and

 2   Defendants, through their respective counsel, that the dates contained in the Order shall be

 3   extended as follows:

 4           -   Discovery Completion Deadline: May 19, 2020

 5           -   Expert Disclosure Deadline: June 23, 2020

 6           -   Rebuttal Expert Disclosure Deadline: July 13, 2020

 7           -   Expert Discovery Completion Deadline: August 17, 2020

 8           -   Dispositive Motion Hearing Deadline: October 6, 2020.

 9

10   DATE: October 11, 2019                  FISHER & PHILLIPS LLP

11                                           By: /s/ William R. H. Mosher
12                                               Alden J. Parker
                                                 William R. H. Mosher
13
                                                 Attorneys for Defendants
14                                               ON MY OWN COMMUNITY SERVICES, and
                                                 ON MY OWN INDEPENDENT LIVING
15                                               SERVICES
16
     DATE: October 11, 2019                  HOYER & HICKS
17

18                                           By: /s/ Ryan L. Hicks
                                                  Richard A. Hoyer
19                                                Ryan L. Hicks
20                                                Attorneys for Plaintiff
                                                  AMBER HARTLEY
21

22

23

24

25

26

27

28
                                             3
          SECOND STIPULATION TO EXTEND DISCOVERY CUTOFF AND ASSOCIATED DEADLINES
     FP 36217428.1
 1           After reviewing the parties’ Stipulation, the court modifies the scheduling order as

 2   follows:

 3                   Event                       Current Deadline          Revised Deadline
 4    Discovery Complete                        December 19, 2019           May 19, 2020
      Expert Disclosure                          January 23, 2020           June 23, 2020
 5    Rebuttal Expert Disclosure                February 13, 2020           July 13, 2020
      Expert Discovery Complete                   March 16, 2020           August 17, 2020
 6    Last Day to Hear Dispositive Motions         May 15, 2020            October 16, 2020
 7           The revised deadlines are firm.
 8           IT IS SO ORDERED.
 9   DATE: October 18, 2019.
10

11
                                               UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             4
          SECOND STIPULATION TO EXTEND DISCOVERY CUTOFF AND ASSOCIATED DEADLINES
     FP 36217428.1
